In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground that she is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for the subject children, the mother appeals from an order of the Family Court, Dutchess County (Forman, J.), entered February 2, 2001, which, after a fact-finding hearing, terminated her parental rights and transferred guardianship and custody of the children to the petitioner.
Ordered that the order is reversed, on the law and the facts, without costs or disbursements, and the petition is dismissed.
The petitioner failed to establish by clear and convincing evidence that the mother is now and for the foreseeable future unable by reason of mental illness to properly and adequately *339care for her children (see, Social Services Law § 384-b [4] [c]; Matter of Daniel Aaron D., 49 NY2d 788; Matter of Edon F., 256 AD2d 577). Consequently, the Family Court erred in granting the petition. O’Brien, J. P., Altman, Goldstein and H. Miller, JJ., concur.